Ingraham, J.:
The facts appearing on this appeal aré substantially the same as those in the case of Aldine Mfg. Co. v. Duffy-McInnerney Co. (124 App. Div. 751), decided herewith. The action- was brought to recover the'amount alleged, to be due under á contract. between the Plymouth Company and the defendant to perform- certain Work and. to furnish materials on a building in the city of Rochester in the, county of Monroe, and the defense is the same; For the reasons stated in the opinion in that casé I think 'the order should be . reversed, with ten dollars costs and disbursements, and the .motion granted.
Laughlin,-Clarke,. Houghton and Scott, JJ., concurred. .
Order reversed, with ten, -dollars costs and disbursements, and motion granted.